DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, Claims 1-9, in the reply filed on 3/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2021.

Information Disclosure Statement
The information disclosure statement dated 3/21/2021 has been considered and made of record.  Note “US Patent Application Publications” Nos. 6 and 7 have been lined through because they are duplicates of Nos. 1 and 2, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(US 9,238,833) in view of Mathies et al.(US 6,132,580) and Jeon et al.(US 2002/0168278).
With respect to claim 1, the reference of Chen et al. discloses a microfluidic chip device (100) for performing a microfluidic reaction comprising: a rigid layer (105); a first polymer layer (135) that forms a first surface of a microfluidic chamber (125) within the microfluidic chip 
While the reference of Chen et al. includes a first port (110), the reference is silent with respect to the first port including a self-sealing valve wherein the valve is formed in the first polymer layer and configured to seal directly against the rigid layer through a first gap in the first adhesive layer in response to pressure from thermal expansion of a fluid within the microfluidic chamber.
The reference of Mathies et al. discloses that it is known in the art to provide microreaction devices, including PCR devices (col. 3, lines 59-60), with sealable openings using one-way check valves such as flap valves (col. 6, line 43-53).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide inlet of the device of the primary reference of Chen et al. with a one-way check valve for the known and expected result of providing an art recognized means for sealing the openings from the surrounding environment after the introduction of a sample fluid.
With respect to the specific structure of the valve, the reference of Jeon et al. discloses a conventional structure of a flap valve (12) for using in a microfluidic device that includes a rigid substrate (10) and a polymer layer (30) that seals directly against the rigid layer (10).
In view of this disclosure, it would have been obvious to one of ordinary skill in the art to employ the flap valve structure of the reference of Jeon et al. in the inlet port of the modified primary reference for the known and expected result of providing an art recognized check valve 
With respect to claim 2, the device (100) of Chen et al. further includes a spacer layer (140) disposed between the first polymer layer (135) and the second polymer layer (150).
With respect to claim 4, in the absence of further positively recited structure, the ports (110) of the reference of Chen et al. are considered to have a diameter to accommodate a fluid transfer instrument.
With respect to claim 5, the structure resulting from the combination of the references of Chen et al., Mathies et al. and Jeon et al. would include a structure that would allow the valve to depress toward the microfluidic chamber when a fluid transfer element is inserted into the first port.
With respect to claim 6, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the additional port of the modified reference of Chen et al. with an additional check valve for the known and expected result of sealing the additional port from the surrounding environment during use.
With respect to claim 7, in the absence of further positively recited structure, the valve suggested in claim 6 above would be structurally capable of allowing air to be ejected since the claimed valve and the valve of the prior art of the same structure.
With respect to claim 8, the microfluidic chip (100) of Chen et al. is made of a plurality of layers formed and laminated using PCB techniques (col. 5, lines 4-44).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(US 9,238,833) in view of Mathies et al.(US 6,132,580) and Jeon et al.(US 2002/0168278) taken further in view of Tso et al.(US 6,613,560) or Walker et al.(US 2012/0264202).
The combination of the references of Chen et al., Mathies et al. and Jeon et al. has been discussed above with respect to claim 1.
Claim 3 differs by reciting that the wall of the microfluidic chamber has a smoothly curved ellipsoid geometry.
Both the references of Tso et al. and Walker et al. disclose that it is conventional in the art to provide a PCR microchamber with a smoothly curved ellipsoid geometry (Fig. 1, element 17, of Tso et al.; and Fig. 6, element 310, of Walker et al.).
In view of either of these teachings and in the absence of a showing of unexpected results, it would have been well within the purview of one of ordinary skill in the art to provide the reaction chamber of the reference of Chen et al. with a smoothly curved ellipsoid geometry as is conventional in the art as evidenced by the references of Tso et al. and Walker et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(US 9,238,833) in view of Mathies et al.(US 6,132,580) and Jeon et al.(US 2002/0168278) taken further in view of Silverbrook et al.(US 2011/0312841).
The combination of the references of Chen et al., Mathies et al. and Jeon et al. has been discussed above with respect to claim 1.
With respect to claim 9, while the reference of Chen et al. discloses a first conductive layer (120) that includes a first heating element (120) positioned to heat the fluid contained within the microfluidic chamber, the reference is silent with respect to a chip-portion of a drive 
The reference of Silverbrook et al. (Figs. 1 and 2) discloses that it is known in the art to provide a microfluidic detection device (10) with a chip-portion of a drive circuit (34) and a voltage sensing circuit (170) which are coupled to a controller (12) for controlling the heater element (152, 154, 182, 234) based on a desired temperature.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the chip specific electronics on the chip device for the known and expected result of allowing the controller device to be used with various different test chips as is conventional in the art as evidenced by the reference of Silverbrook et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Jung et al. (J Forensic Investigation) is cited as prior art which pertains to a DNA analysis device that includes a duckbill valve for the injection of sample into the device (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB